Citation Nr: 0826020	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
chronic headaches disorder.

2.  Entitlement to service connection for a chronic headaches 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1958 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen his previously denied claim for service connection 
for a chronic headaches disorder on the grounds of no new and 
material evidence.  

In May 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A January 1978 Board decision denying service connection 
for a chronic headaches disorder is final.  

2.  In April 1981 the Board denied a subsequent claim for 
service connection for a chronic headaches disorder on the 
grounds that the evidence was cumulative and redundant.  

3.  Medical evidence compiled since the Board's April 1981 
decision, including the report of a July 2003 CT scan and the 
report of an April 2006 C&P examination, constitutes new and 
material evidence.

4.  The veteran has a current headaches disorder, but there 
is no record of any complaints of or treatment for headaches 
during active military service or within the year thereafter, 
and the veteran's current headaches disorder is not linked by 
competent probative evidence to the scalp laceration that he 
sustained in June 1958 or any other incident of active 
military service.


CONCLUSIONS OF LAW

1.  The January 1978 Board decision denying service 
connection for a chronic headaches disorder is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2007). 

2.  The April 1981 Board decision denying service connection 
for a chronic headaches disorder on the grounds of no new and 
material evidence is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2007). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a chronic 
headaches disorder has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A chronic headaches disorder was not incurred during 
active duty service.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In a rating decision dated in May 1970 the RO denied the 
veteran's claim for service connection for residuals of a 
head injury.  That decision was not appealed and is final.  
38 C.F.R. § 3.104.  

In May 1976 the veteran requested that his claim for service 
connection for residuals of a head injury, including 
headaches, be reopened.  In a rating decision dated in July 
1976 the RO denied the veteran's request on the grounds of no 
new and material evidence, which the veteran appealed.  In 
January 1978 the Board issued a decision denying the 
veteran's appeal for entitlement to service connection for a 
chronic headaches disorder on the grounds that headaches were 
not clinically noted during service or for many years 
thereafter.  In accordance with 38 C.F.R. § 20.1100, that 
decision is final.  

In February 1980 the veteran requested that his claim for 
service connection for headaches be reopened.  In a March 
1980 rating decision this claim was denied on the grounds of 
no new and material evidence, which the veteran appealed.  In 
an April 1981 decision the Board denied the veteran's appeal 
to reopen his claim for service connection for headaches on 
the grounds that the evidence presented was "similar to 
evidence previously of record and which had already been 
considered by the Board."

In March 2004 the veteran again requested that his claim for 
service connection for a chronic headaches disorder be 
reopened.  That request was denied in a rating decision dated 
in July 2004.  The veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In addition to VA medical records dating from 2003; private 
treatment records dating from 1987; a letter from a personal 
acquaintance regarding the veteran's headaches; and the 
veteran's sworn testimony during a December 2005 RO hearing 
and a May 2008 Travel Board hearing, the evidence compiled 
since the Board's April 1981 decision includes the report of 
a July 2003 computed tomography imaging scan (CT) scan of the 
brain performed at the behest of a private practitioner.  
This scan revealed a "2.9 x 2.2 cm posterior fossa arachnoid 
cyst."  In his report the radiologist noted that there was 
"no recent trauma."  The evidence also includes the report 
of an April 2006 compensation and pension (C&P) examination.  
According to the examiner, the veteran "has a combination of 
posttraumatic headache, with a tension type component."  
This information is new since it was not of record at the 
time of the Board's April 1981 denial.  The Board must 
presume the credibility of this evidence for the purpose of 
reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing 
the Board finds that it is material since the veteran 
maintains that his headaches disorder stems from head trauma 
during service.  It thus raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having been found, the veteran's 
claim for service connection for a chronic headaches disorder 
must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Service connection

Having reopened the veteran's claims for service connection 
for a chronic headaches disorder, the Board has jurisdiction 
to review the issue de novo, based on the whole record.  For 
the reasons that follow the Board finds that the veteran's 
claim for service connection must be denied. 

The veteran seeks service connection for headaches, which he 
says stem from a head injury that he sustained during 
service.  He reports that in 1958 he struck his head upon a 
diving board.  During his May 2008 Board hearing he testified 
that he was momentarily knocked out, but was able to crawl 
out of the pool on his own.  He added that he "went to the 
dispensary and they put stitches and sewed it up."

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although not otherwise established as incurred in or 
aggravated by service, service connection for an organic 
disease of the nervous system may be granted if manifested to 
a degree of 10 percent or more within 1 year following 
service during a period of war or following peacetime service 
on or after January 1, 1947.  38 C.F.R. §§ 3.307, 3.309(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) confirm that the veteran 
received medical care (including sutures) in June 1958 for a 
laceration on the top of his head following a diving board 
injury, but there is no record whatsoever of any complaints 
of or treatment for headaches during service, nor within the 
year thereafter.  There is, however, evidence of a current 
headaches disorder.  

VA and private treatment records confirm that the veteran has 
a chronic headaches disorder, but neither VA nor private 
treatment providers relate the veteran's headaches to 
service.  In a December 1976, VA examination included a 
diagnosis of headaches since a child, not bad enough to take 
medication at this time.  The veteran reported that he had 
headaches his entire life but they were worse recently.  In 
July 2003 a private treating neurologist opined that the 
veteran headaches are "likely [sic] due to analgesic rebound 
headaches associated with chronic daily Ultram use and prior 
to that other over-the-counter analgesics such as BC 
Powders."  A CT scan of the brain done in July 2003 at the 
request of the private neurologist revealed a posterior fossa 
arachnoid cyst; however, this cyst was not ascribed as the 
source of the veteran's headaches, and was not attributed to 
the veteran's service.  Indeed, in treatment notes dated in 
October 2003 and again in November 2004 the neurologist 
reiterated his earlier opinion that the veteran was suffering 
from "chronic tension/analgesic rebound HA [headaches]."  

In May 2004 the veteran submitted a statement from an 
acquaintance who claims to have witnessed the veteran 
"suffer extreme pain from chronic headaches" since 1977.  

In April 2006 the veteran was accorded a C&P examination.  In 
his report the examiner mentioned the veteran's report of a 
head injury during service and the veteran's reports of daily 
headaches, but found that "examination of the head, itself, 
demonstrate[d] no signs of trauma."  He also noted that the 
veteran's headaches "do not have a migrainous component and 
they are atypical as the features are inconsistent with 
migraine."  Cranial nerve examination found grossly intact 
cranial nerves II through XII.  Motor examination found 
normal tone and bulk, with 5 out of 5 strength diffusely.  
Sensory examination was symmetric and within normal limits.  
According to the examiner, the veteran has a combination of 
posttraumatic headaches, with a tension type component, but 
these headaches "are less likely than not related to his 
ser[vi]ce event."  The Board finds this opinion, which was 
based on personal examination of the veteran and extensive 
review of the claims file, and which included a detailed 
rationale for the examiner's opinion, to be highly probative 
evidence against the veteran's claim.  

The veteran argues that he began to use BC Powders while in-
service.  While he may well have taken BC Powders upon his 
own volition during service, there is no proof that he took 
this medication for headaches.  Indeed, the Board finds 
significant the absence of any complaints in STRs of 
headaches, particularly in view of the fact that the veteran 
received treatment on at least two separate occasions for his 
head injury.  Even assuming the veteran's argument that he 
self medicated to be true, the Board finds incredulous the 
notion that he would not have reported all manner of head 
pain during his clinic visits.  In any event, while the post-
service private treating neurologist duly noted the veteran's 
report of a head injury during service and his claim of 
headaches thereafter, he refused to attribute the veteran's 
current headaches to any incident of active military service.

In sum, the evidence confirms that the veteran has a current 
headaches disorder, but there is no medical record of 
treatment for headaches during service or within the year 
thereafter.  See 38 C.F.R. § 3.303(b).  While the veteran is 
certainly competent to report as to his in-service 
experiences and symptomatology, he is not competent to prove 
a matter requiring medical expertise, such as medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Moreover, the record contains highly probative 
competent medical evidence which instructs that the veteran's 
headaches are not related to service, including the 1958 
diving incident.  Accordingly, as the weight of the probative 
evidence is against the veteran's claim, service connection 
for a chronic headaches disorder must be denied.  38 C.F.R. § 
3.303; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required).  

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the competent probative evidence 
outweighs the veteran's lay allegation of a nexus between his 
current headaches disorders and active military service.  The 
record thus does not contain an approximate balance of 
negative and positive evidence on the merits for a finding in 
the veteran's favor.  See Caluza v. Brown, 7 Vet. App. 498, 
508-509 (1995) (holding that the benefit-of-the-doubt rule is 
applicable only when the evidence is in equipoise). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in April 2004 the veteran was apprised of 
the information and evidence necessary to establish his claim 
for service connection; of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  Although the RO failed to notify the 
veteran about regulatory provisions regarding how VA 
determines disability ratings and effective dates, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  In 
addition, the veteran has been accorded a C&P examination; 
the report of which is of record.  He also testified before 
the undersigned Veterans Law Judge at a Travel Board hearing; 
the transcript of which is of record.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a chronic headaches 
disorder.  The request to reopen that claim is granted.

Service connection for a chronic headaches disorder is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


